 Case1:20-cv-21092-CMA
Case  1:20-cv-21092-CMA Document
                         Document5-3
                                  7 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket03/13/2020
                                                            03/13/2020 Page
                                                                        Page11ofof11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         IN ADMIRALTY

                                 CASE NO.: 1:20-cv-21092-CMA

   IN RE:

   VERIFIED       COMPLAINT       OF     GOD’S
   BLESSING LTD., legal owner, and ROGER
   WEST, beneficial owner, of a 2003 built 29.33-
   meter Pershing motor yacht named “Exodus”,
   Cayman Islands Shipping Registry Official
   Number 745268, her engines, tackle, furniture,
   furnishings, tender, personal watercraft and
   appurtenances, for Exoneration from or                                                Ketly Pierre
   Limitation of Liability,                                                           Mar 13, 2020

                Petitioners.
                                        _________ /

                                     NOTICE OF MONITION

      LEGAL NOTICE FOR PUBLICATION. Notice is hereby given that Plaintiffs, GOD’S
      BLESSING LTD. and ROGER WEST, as owners, (“Plaintiffs”), of a 2003 build 29.33-
      meter Pershing motor yacht named Exodus, Cayman Islands Shipping Registry Official
      Number 745268 (“Vessel”), at all times material, have filed a Verified Complaint
      pursuant to Title 46, United States Code, Section 30501-305012, claiming the right to
      exoneration from or limitation of liability for any and all claims allegedly resulting from
      an incident which allegedly occurred on September 16, 2020 on or near Florida’s
      territorial waters. Any and all persons or corporations claiming damage for any and all
      losses, destruction or damage arising from, or relating to, the matters set forth in the
      Verified Complaint shall file their claims with the Clerk of the United States District
      Court for the Southern District of Florida, Miami-Dade Division, 400 North Miami
      Avenue, Miami, Florida 33128 and serve on or mail to the Plaintiffs’ attorneys, Stroup &
      Martin, P.A. 119 S.E. 12th Street, Fort Lauderdale, Florida 33316 Telephone: (954) 462-
      8808, a copy thereof on or before____________;
                                              4/10/2020     any and all persons or corporations
      desiring to contest allegations of the Verified Complaint shall also file an answer in the
      United States District Court for the Southern District of Florida and shall serve a copy
      thereof to the attorneys for Petitioners, on or before______________.
                                                                    4/10/2020    FAILURE TO
      TIMELY FILE A CLAIM AND/OR ANSWER BY ____________,           4/10/2020    MAY RESULT
      IN A DEFAULT AND/OR THE WAIVER OF YOUR RIGHT TO FILE A CLAIM
      AND/OR ANSWER.
